DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This non-final Office action addresses U.S. reissue application No. 16/241,821 (“821 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Jan. 7, 2019 (“821 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 821 Reissue Application is a reissue application of U.S. Patent No. 9,503,679 (“679 Patent”) titled “DISPLAY APPARATUS.”   The application for the 679 Patent was filed on Mar. 2, 2015 and assigned by the Office US patent application number 14/635,334 (“334 Application”) and issued on Nov. 22, 2016 with claims 1-4 (“Originally Patented Claims”).
On July 14, 2020, the Office mailed a non-final office action (“Jul 2020 Non-Final Office Action”).  On Oct. 14, 2020, Applicant filed a response (“Oct 2020 Response”) to the Jul 2020 Non-Final Office Action.
On Oct. 29, 2020, the Office mailed a final office action (“Oct 2020 Final Office Action”).  On Jan 12, 2021, the Office mailed an advisory action.  On Jan. 26, 2021, Applicant filed a response (“Jan 2021 Response”) and a RCE.

II. OTHER PROCEEDINGS
This section is the same as that in Jul 2020 Non-final Office Action.
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 679 Patent itself and its prosecution history, the Examiner finds that she cannot locate any ongoing proceeding before the Office or current ongoing ex parte or inter partes), supplemental examinations, or certificates of correction.

III. PRIORITY CLAIMS
This section is the same as that in Jul 2020 Non-final Office Action.
Based upon a review of the instant reissue application and 679 Patent, the Examiner finds that the instant reissue application is a reissue of the 679 Patent filed as 14/635,334 which is a  continuation of application No. 13/730,512, filed on Dec. 28, 2012, now Pat. No. 8,994,773.
The instant reissue application claims foreign priority to following foreign applications:
KR  10-2011-0147195  	December 30, 2011 
KR  10-2011-0147260 	December 30, 2011 
KR  10-2011-0147531  	December 30, 2011 
KR  10-2011-0147854  	December 30, 2011 
KR  10-2011-0147856  	December 30, 2011 
KR  10-2011-0147923  	December 30, 2011 
KR  10-2011-0147924 	December 30, 2011 
KR  10-2011-0147996 	December 31, 2011 
KR  10-2012-0137384  	November 29, 2012 

Copies of the priority documents were in the file of 14/635,334 Application.  However no English translation of the priority documents were provided by the Applicant.
Because the effective filing date of the instant application is not on or after March 16, 2013, the present application is being examined under the pre-AIA  first to invent provisions. 

IV. CONTINUED EXAMINATION UNDER 37 CFR 1.114 AND JAN 2021 RESPONSE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is Jan. 26, 2021 has been entered.
The Jan 2021 Response contained, among other things, “REMARKS” (“Jan 2021 Remarks”), an IDS (“Jan 2021 IDS”),  and “AMENDMENTS TO THE CLAIMS” (“Jan 2021 Claim Amendment”) which amended claim 5. The Jan 2020 IDS has been considered.

V. STATUS OF CLAIMS
	In light of the above: 
Claims 5-8 and 10 are currently pending (“Pending Claims”).
Claims 5-8 and 10 are currently examined (“Examined Claims”).
Claims 1-4, 9 and 11-15 were canceled.
	Regarding the Examined Claims and as a result of this Office action:
Claims 5-8 and 10 are rejected.

VI.  ELECTION/RESTRICTIONS
This application contains claims directed to the following patentably distinct species: 
	I. Species corresponding to Fig. 7, an embodiment of display apparatus.
II. Species corresponding to Fig. 8, a distinct embodiment of display apparatus.
III. Species corresponding to Fig. 9, yet distinct embodiment of display apparatus.
The species are distinct because they have different modes of operations and because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
MPEP 1450 states:
37 CFR 1.176(b) permits the examiner to require restriction in a reissue application between claims newly added in a reissue application and the original patent claims, where the added claims are directed to an invention which is separate and distinct from the invention(s) defined by the original patent claims. The criteria for making a restriction requirement in a reissue application between the newly added claims and the original claims are the same as that applied in a non-reissue application. See MPEP §§ 806 through 806.05(i). The authority to make a "restriction" requirement under 37 CFR 1.176(b) extends to and includes the authority to make an election of species. For reissue applications of patents issued from a U.S. national stage application submitted under 35 U.S.C. 371, the "restriction" requirement should not be made under the PCT unity of invention standard as set forth in MPEP Chapter 1800, because a reissue application is filed under 35 U.S.C. 251, and not under 35 U.S.C. 371.

Where a restriction requirement is made by the examiner, the original patent claims will be held to be constructively elected (except for the limited situation where a disclaimer is filed as discussed in the next paragraph). In the Office action containing the restriction requirement, the examiner should suggest to the applicant that a divisional reissue application directed to the constructively non-elected invention(s) may be filed. The Office action in the reissue application should also (1) provide notification of the restriction requirement, (2) hold the added claims to be constructively non-elected and withdrawn from consideration, (3) treat the original patent claims on the merits, and (4) inform applicant that if the original patent claims are found allowable and no error (other than the failure to present the non-elected claims) is being corrected in the reissue application under examination, and a divisional application has been filed for the non-elected claims, further action in the application will be suspended, pending resolution of the divisional application. The claims to the original patented invention will continue to be examined and the non-elected claims (to any added invention(s)) will be held in abeyance in a withdrawn status. The non-elected claims will only be examined if filed in a divisional reissue application.

Applicant was pointing to the description for Fig. 9 as support for the Dec 2020 Claim Amendment and the Jan 2021 Claim Amendment (Dec 2020 Remarks, pp. 7-8, Jan 2021 Remarks, p. 6).  Therefore the species of Fig. 9 was constructively elected.  Because Fig. 9 was constructively elected, claims will be examined based on Fig. 9 of the 679 Patent.  Claims directed to other species will not be examined in this reissue proceeding.  This election of species requirement is set forth based on Applicant’s comments and Examiner’s review of the claims is for the purpose of setting the record straight to prevent possible future switch from one species to another.
VII. CLAIM INTERPRETATION
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
Microphone:  “An electroacoustic transducer that responds to sound waves and delivers essentially equivalent electric waves.” The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.

C.  	35 U.S.C. § 112 6th Paragraph
A second exception to BRI is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 F paragraph. See MPEP § 2181 et seq.  To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 (I).  If a phrase invokes § 112 6th paragraph, the corresponding structure or materials will also be determined.
The Examiner has reviewed the pending claims of the instant reissue application and concludes that based on the three Prong analysis set forth in MPEP§ 2181 (I), the limitations in the pending claims do not invoke 112 6th paragraph.

VIII. CLAIM OBJECTION
37 CFR 1.171 states:
An application for reissue must contain the same parts required for an application for an original patent, complying with all the rules relating thereto except as otherwise provided, and in addition, must comply with the requirements of the rules relating to reissue applications.

MPEP 714 states:
The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

CFR 1.173 (b) states:
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression “amended,” “twice amended,” etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.

Claims 12-15 are objected to under 37 C.F.R. § 1.173 (b).  According to CFR 1.173(b), as interpreted with aid of 37 CFR 1.171 and MPEP § 714, the status of every claim must be indicated.   However, the status of Claims 12-15 are not indicated in the Jan 2021 Claim Amendment.  Appropriate correction is required.

IX. CLAIM REJECTIONS - 35 U.S.C. § 251
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

A.	Defective Oath/Declaration
The oath or declaration must properly identify at least one error under 35 U.S.C. 251 being relied upon as a basis for the reissue (37 CFR 1.175(a)).  Specific changes or amendments to the claims must be identified.  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  See MPEP § 1414.  Note that the error that supports the reissue is not limited to an error in the claims but may exist elsewhere in the patent (e.g., in the specification, drawings, etc.) as long as the error is an error that causes the patent to be wholly or partly inoperative or invalid.
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  the Reissue Application Declaration identifies that new claim 15 broadens original claim 1.  However there are no new claim 15.  Therefore the reissue oath/declaration filed fails to identify the error in the claims by reference to the specific claim(s) and the specific claim language wherein lies the error.  
Although the error statement provided in Oct 2020 Remarks correctly identified an error for reissue, because the Jan 2019 Reissue Declaration never correctly identified an error, a corrected statement cannot be provided in the remarks, rather a new/replacement declaration must be submitted to overcome this rejection.  See MPEP 1444.II and 1414.
Claims 5-8 and 10 are rejected as being based upon a defective reissue application under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.

X. CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


A. 	Claim 5-8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathew(US Patent Pub. 2010/0315570) in view of Kim (US 2002/0080566) and Girish et al (US Patent Pub 2004/0257431, Girish).
Regarding claim 5, Mathew teaches a display apparatus comprising: 
a main body (Figs. 6-9, the housing can be considered the main body); 
a display panel including an active area for displaying an image and installed in the main body (Figs. 6-9 show a display panel installed in the main body, see also Fig. 1; the layers 70 and 76 and 88 are part of display panel); and 
a video call unit placed behind the display panel (Figs. 8-9, paras [0055]-[0056], see also Figs. 6-7 and para [0059], a camera is part of a video call unit, in Fig. 8, the camera is located behind the display panel), 
wherein the video call unit includes a camera or a microphone (Figs. 8-9, paras [0055]-[0056]), and 
wherein the display panel comprises a through-hole corresponding to the video call unit through which light and sound are transmitted to the video call unit (Figs. 7-9, paras [0054]-[0056], a hole is formed at a position corresponding to video call unit including the camera or the microphone and through the hole, light and sound are transmitted to the camera and/or microphone).
However Mathew does not expressly disclose wherein a video call unit includes both a camera and a microphone.  In other words, Mathew teaches the video call unit can be a camera or a microphone but fails to disclose an integrated camera with a microphone.
In the same field of displaying apparatus (Abstract, Kim), Kim teaches that a microphone or a microphone camera can be integrated with a display apparatus for external signal input (Figs. 1-3, para [0041]).
[0041] Although the preferred embodiment of the present invention has been described with respect to a displaying apparatus with an LCD panel, the present invention can be employed in a variety of displaying apparatus, such as a CRT monitor, etc. Also, although the external signal input unit has been described with an example of a microphone receiving the audio signal from the outside, a microphone camera can be used as the external signal input unit.

-paragraph [0041] of Kim, emphasis added.
In the same field of providing video conferencing apparatus and method, Girish discloses:
[0064] The advantages of the invention are numerous. Different embodiments or implementations may have one or more of the following advantages. One advantage of the invention is that the audio and video components are integrated into a single unit. As should be appreciated, multiple devices clutter the desktop, take up much needed connector space and add cost to the system. Another advantage of the invention is that an indicator is hard-wired to the audio and/or video components rather than being software controlled. As a result, users are provided with correct information concerning when data capture events are being performed, i.e., the information cannot be manipulated. Another advantage of the invention is that audio and/or video components include user controls thereon. In conventional video conferencing systems, a user can only control the system through the host device (e.g., computer) as for example via conferencing software running thereon. There are no switches on the audio or video components for performing control function such as pausing data transmissions or activating the conferencing system. Because the peripheral devices are slaves, they only respond to requests from the host device, they do not initiate requests to the host device.

Girish discloses the advantage of integrating microphone with a camera as being not cluttering a desktop or a displaying devices and thus compact and also cost effective or efficient.   Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 679 Patent, to integrate the camera of Mathew with the microphone of Mathew so that one video call unit includes a camera and a microphone as it is done in Kim for compactness and efficiency of the display apparatus/device.
MPEP 2144.V.B states:
B. Making Integral
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).

	Kim teaches a microphone camera which integrates a camera and a microphone for use in a display device (paragraph [0041] of Kim).  Further, a microphone camera is known in the art at the time of the invention of the 679 Patent.  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 679 Patent, to integrate the camera of Mathew with the microphone of Mathew so that one video call unit includes a camera and a microphone as it is done in Kim for compactness of the display apparatus/device.
	Further, the combination of Mathew and Kim is supported by KSR Rationale (B) Simple substitution of one known element for another to obtain predictable results because substituting the camera of Mathew by the microphone camera of Kim will obtain predictable results.

Regarding claim 6, Mathew and Kim and Girish teach the display apparatus according to claim 5, wherein the camera is provided behind the active area of the display panel (Mathew, Figs. 6-9, paras [0055]-[0056], especially Figs. 8-9; Kim, Fig. 3; see also Fig. 9 of the 679 Patent.).

Regarding claims 7 and 8, Mathew and Kim and Girish teach the display apparatus according to claim 6, wherein the camera is installed at an upper portion of the active area of the display panel and wherein the camera is installed substantially at a midpoint between opposing side edges of the active area of the display panel (Kim, Figs. 1-3; see also Fig. 9 of the 679 Patent).
It is desirable to locate the camera at a location that is better to take picture of the user of the computer.  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 679 Patent, to install the camera in the upper portion of the active area of the display panel in the display apparatus of Mathew as it is done in Kim.
The combination of Mathew with Kim is also supported by KSR rationale (A) Combining prior art elements according to known methods to yield predictable results because installing the camera of Mathew in the upper and middle portion of the active area in the display panel of Mathew as it is done in Kim will yield predictable results.

Regarding claim 10, Mathew and Kim and Girish teach the display apparatus according to claim 5, further comprising: a circuit board for control of the camera; and a cable to connect the camera and the circuit board to each other (Mathew, 102 and 108 in Fig. 8, see also Figs. 9-11, para [0059]; Kim, 41 in Fig. 2, Girish Figs. 5-9 and associated descriptions).  
XI.  RESPONSE TO ARGUMENTS
A.	Reissue Declaration under 35 USC 251
	Applicant has not filed a reissue dec and the rejection under 35 USC 251 set forth in the Oct 2020 Final Office Action has not been overcome.

B.	35 USC 112 1st paragraph
	The rejection under 35 USC 112 1st paragraph has been overcome in view of the Jan 2021 Claim Amendment is hereby withdrawn.   

C.	Rejection under 35 USC 102 and 103

    PNG
    media_image1.png
    379
    579
    media_image1.png
    Greyscale

-Fig. 8 of Mathew.

    PNG
    media_image2.png
    334
    556
    media_image2.png
    Greyscale

-Fig. 9 of Mathew.
	Applicant argues:
Mathew only describes an example in which an opening is formed in partial layers of the display panel, but does not disclose an example in which through hole is formed in the display panel. 

--Jan 2021 Remarks, pp. 7-9.

[0054] With arrangements of the type shown in FIG. 7, housing 26 may have housing walls that form a substantially planar rear portion with a substantially planar exterior rear surface. In the example of FIG. 7, this is shown by planar rear portion 26B. Portions of the housing sidewalls may also protrude vertically upward (in the orientation of FIG. 7). For example, at least some of housing wall portions 26A around the periphery of housing 26 may extend vertically upward in direction 99. At the uppermost portion of peripheral housing walls 26A, housing wall 26A may be provided with a flat horizontal upper surface 101 that supports the overhanging lower surface of color filter layer 70 and/or thin-film transistor substrate layer 76 (with optional intervening gasket 66). Because the outermost edge of display module 82 (i.e., the leftmost edges of layers 70 and 76) are laterally (horizontally) aligned with the outermost edge portions of housing walls 26A along vertical axis 98, the display module may have the appearance of being borderless. This configuration also allows the active region of the display to be extended close to the outer edge of housing 26. 
[0055] Electronic device may contain electrical components such as integrated circuits, antennas, and cameras, etc. Traces may be formed on the underside of thin-film transistor layer 76 (i.e., the opposite surface of layer 76 from the surface on which the thin-film transistors are formed). These traces may be used to help route signals to and from the electrical components. Openings may also be formed in the layers of display module 82 to accommodate components. For example, a vertical hole may be formed through color filter layer 82 and thin-film transistor layer 76. This hole may be used to receive light for a camera or to accommodate other electronic components such as a status light indicator (i.e., a status light-emitting diode), a speaker, a microphone, a button, or other suitable electrical component.
[0056] FIG. 8 is a cross-sectional side view of a display module that incorporates features such as these. As shown in FIG. 8, display module 82 may have color filter glass 70 and thin-film transistor glass layer 76. Upper polarizer 68 may be located above color filter glass 70. Lower polarizer 78 may be located below thin-film transistor glass layer 76. A cylindrical hole or other suitable opening such as opening 100 may be formed through color filter glass 70 and thin-film transistor glass layer 76. This hole may be used to accommodate electrical component 102. Electronic component 102 may be a camera, a proximity sensor, an ambient light sensor, an antenna, a microphone, a speaker, a digital data port, an audio jack or other analog port, a button, a touch sensor, etc. Arrangements in which component 102 is a camera are sometimes described herein as an example. The relevant limitation is “wherein the display panel comprises a through-hole corresponding to the video call unit, through which light and sound are transmitted to the video call unit.”

	-paragraphs [0054]-[0056], Mathew.

The Examiner disagrees.  As disclosed by Mathew in paragraphs [0054]-[0056] and Figs. 7-9, a hole is form in the display module/panel.  For example, the camera module is illustrated as 102 in Fig. 8 and there is a hole to the camera module in the display panel so that light and sound can be transmitted to 102.  Further,  paragraph [0055] specifically discloses “Openings may also be formed in the layers of display module 82 to accommodate components.”  Even further, claim 5 does not specifically recite what a display panel is, for example, what layers are in the display panel.  Layers 70, 76 and 88 in Fig. 8 of Mathew can be regarded as the display panel.  In other words, Mathew meets the claim limitations of claim 5 being argued.  Therefore the rejections by Mathew in view of Kim under 35 USC 103 have not been overcome.

XII. CONCLUSION
A.	Reissue Application Reminders
Disclosure of other proceedings.  Applicants are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

B.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicants are respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicants decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicants are also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicants amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicants choose to amend the specification, Applicants are reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicants have any questions on this matter, Applicants are encouraged to contact the Examiner via the telephone number listed below.

C.	 Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to YUZHEN GE whose telephone number is (571) 272-7636.  The Examiner can normally be reached on Monday-Thursday 8:00-6:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yuzhen Ge/
Primary Examiner, Art Unit 3992


Conferees:
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the instant patent, or in the prior art.